ORDER

PER CURIAM.
Defendant appeals from the judgment entered after a bench trial finding him guilty of two counts of first degree assault in violation of section 565.050 RSMo 1994, and two counts of armed criminal action in violation of section 571.015 RSMo 1994.
The trial court did not err in that there was sufficient evidence to find the victim suffered serious physical injury. Further, the trial court did not err in considering the victim’s mother’s hearsay testimony as defendant did not object to its admission at trial.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 80.25(b).